Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 05 February 2020 in which claims 1-20 are pending. Claims 1 and 15 are independent. Claims 2-4 and 16-20 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a method of operating an MRI device comprising a step of acquiring correction data using ate least one additional readout during at least a predetermine subset of multiple of pulse trains and a step of defining the correction data acquired during a first pulse train of the subset of the pulse trains as reference data and a step of comparing the correction data acquired during subsequent pulse trains of the subset of the pulse trains after the first pulse train to the reference 
As to the dependent claims 2-14, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 1.
As to independent claim 15, the claim is allowed because the claim contains subject similar to that of claim 1 for which claim 1 is found to be allowable.
As to claims 16-20, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852